Aetos Capital Hedge Fund of Fund Allocation Strategy Allocation1 Number of Managers 22Median Position Size 4.2%Maximum Position Size 9.4% Number of Strategies 3Average Position Size 4.0%Top 20 Holdings 99.7% Aetos Capital OpportunitiesFund: 25% Aetos Capital Long/ShortStrategies Fund: 75% Equity Hedged: 82% Short-biased Equity: 8% Directional Equity: 10% Product Name:Aetos Capital Long/Short PortfolioAs of December 31, 2009 ProductDescription:The Aetos Capital Long/Short Portfolio is a tactically allocated portfolio comprised of allocations toAetos Capital’s 1940 Act SEC-registered Hedge Funds of Funds, designed to provide U.S. andOffshore investors a consistent absolute return with lower volatility versus traditional markets.ThisPortfolio incorporates a fundamentally based investment process with a disciplined approach tostrategy allocation, manager selection and portfolio monitoring where risk management is integrated inevery step. As of January 1, 2010: Investment Returns: As of 12/31/09: Aetos CapitalLong/ShortPortfolio2 90-DayTreasury Bills Barclays CapitalAggregate Index S&P 500DRI Index MSCIWorldIndex 1 Year Annualized Return 4.90% 0.15% 5.93% 26.46% 29.99% 3 Year Annualized Return 0.68% 1.94% 6.04% -5.62% -5.63% 5 Year Annualized Return 3.54% 2.73% 4.97% 0.43% 2.01% From Inception through 12/31/09: Average Annualized Return 4.35% 2.25% 4.98% 4.78% 6.76% Annualized Standard Deviation 5.09% 0.48% 3.94% 15.51% 16.62% Sharpe Ratio 0.41 - 0.69 0.16 0.27 Largest Calendar Qtr. Drawdown -9.53% - -2.44% -21.95% -21.77% Beta: Barclays Capital Aggregate Index 0.09 - Beta:S&P ndex 0.16 - Beta: MSCI World Index 0.18 - Chief Investment Officer: Anne Casscells - Menlo Park, CA For More Information Please Contact:Andrea
